Citation Nr: 1125870	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  09-11 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.  

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a neck disability. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from December 1956 to October 1957.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In addition to the disabilities listed above, the September 2005 rating decision also denied service connection for bilateral hearing loss, tinnitus, and a disability related to asbestos exposure.  The Veteran perfected an appeal as to all issues addressed in the September 2005 rating decision, except the issue involving asbestos exposure.  See August 2006 Notice of Disagreement.  However, in October 2009, the RO granted service connection for bilateral hearing loss and tinnitus and the Veteran was informed that the RO's action was considered a complete grant of benefits sought on appeal for those issues.  Accordingly, the issues of entitlement to service connection for bilateral hearing loss and tinnitus are not currently before the Board for adjudication and will not be addressed in the decision herein.  

On his substantive appeal submitted via VA Form 9, the Veteran indicated that he wanted a Board hearing at his local RO.  He later confirmed his desire for a Travel Board hearing in a December 2009 statement and notice of his scheduled hearing was sent to his address of record.  However, the Veteran did not appear for the hearing and he has not provided good cause as to why a hearing should be rescheduled.  The Board, then, finds that all due process has been provided with respect to the Veteran's right to a hearing.  

The issues of entitlement to service connection for disabilities involving the right knee and back are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran currently has a left knee or neck disability that is due to any incident or event in active military service.  


CONCLUSION OF LAW

A left knee or neck disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran has asserted that service connection is warranted for left knee and neck disabilities because he believes they were incurred during military service.  Specifically, the Veteran has asserted that, while on guard duty in June 1957, he injured his knees and neck after falling off a box car flat while chasing someone who was attempting to break into the box car.  The Veteran has reported that he was treated at the Army Hospital in Pusan, Korea for his injuries.  See statements from the Veteran dated December 2004 and March 2005.  

The Veteran's service treatment records are presumed to have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973.  The service department has also verified that sick reports dated after February 1953 are not available and that morning reports dated from June to August 1957 of the 5th Infantry Regiment, Company 1 fail to identify the Veteran.  Therefore, there is no contemporaneous medical evidence to corroborate the Veteran's report of in-service injury and treatment for his claimed disabilities.  Nevertheless, the Board notes that the Veteran is competent to report the events, injuries, and symptoms incurred and experienced during service.  Therefore, his report of an in-service injury and treatment for his left knee and neck is considered competent evidence of an in-service event.  

However, there is no post-service evidence that shows the Veteran continued to suffer from symptoms related to his left knee or neck following service; nor is there evidence of record that shows the Veteran has a current left knee or neck disability.  

With respect to the left knee, the Board notes that it is not clear if the Veteran actually intended to file a claim seeking service connection for a bilateral knee disability.  Instead, it appears that he only sought to establish service connection for a right knee disability.  In this regard, his December 2004 formal claim reflects that he was seeking service connection for a "knee" disability, and a subsequent statement specifically states that he hurt his back, neck, and right knee during service.  See March 2005 VA Form 21-4138.  

In fact, the Veteran has never submitted any statement or evidence that suggests he believes he has a current left knee disability that was incurred in or is otherwise related to his military service.  

In addition to the foregoing, the Board finds there is no post-service lay or medical evidence of record that shows the Veteran has a current left knee disability.  The post-service medical evidence of record documents treatment the Veteran has received with respect to a right knee disability; however, there is no indication that the Veteran currently suffers from symptoms or a disability involving his left knee.  See VA treatment records dated from 2003 to 2005; see also treatment records from Ohio Health and Science University dated from 1990 to 2004.  Moreover, as noted, the Veteran has not submitted any lay statement that shows he currently suffers from symptoms or a disability involving his left knee.  

Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Therefore, the Veteran's claim of service connection for a left knee disability must be denied, as the evidence fails to establish he has the claimed condition.  There is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

With respect to the claimed neck disability, the evidentiary record contains treatment records dated in 1990, which reflect that the Veteran sought treatment for cervical strain and symptoms incurred following a motor vehicle accident in April 1990.  However, there is no lay or medical evidence of record that shows the Veteran has a current neck disability that is related to his military service.  Indeed, there is no lay or medical evidence dated subsequent to 1990 which reflects that the Veteran has complained of or sought treatment for symptoms or disability related to his neck.  See VA treatment records dated 2003 to 2005.  

The Board recognizes that the U.S. Court of Appeals for Veterans Claims has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  There is, however, no lay or medical evidence of record which shows that the Veteran has complained of, received treatment for, or been diagnosed with a neck disability during the pendency of this claim and appeal, i.e., since November 2004.  

The only evidence that suggests the Veteran has a current neck disability is his own assertions made in support of his claim; however, the Veteran has only asserted that he has a neck disability, without identifying an actual medical diagnosis or even symptoms by which the reported neck disability is manifested.  Therefore, his statements regarding a current neck disability are not considered competent and/or sufficient to establish a current diagnosis.  See e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Accordingly, the Board finds that there is no competent evidence of a current neck disability and, thus, the Veteran's claim for that benefit may not be granted.  See Gilpin, supra; McClain, supra; Gilbert, supra.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2004 that fully addressed all required notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate his claims and of the Veteran's and VA's respective duties for obtaining evidence.  

Review of the record reveals the Veteran has not been informed of how disability ratings and effective dates are assigned, as required by Dingess v. Nicholson, supra.  However, because the service connection claims discussed above have denied, such issues are moot and there has been no prejudice to the Veteran in this regard.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has exhausted all efforts to obtain the Veteran's service treatment records and has obtained all obtainable post-service records identified by the record and the Veteran.  Indeed, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

The Board notes the Veteran has not been afforded a VA examination in conjunction with his claims involving his left knee, neck, or asbestos exposure.  However, there is no competent lay or medical evidence showing the Veteran currently has disabilities involving his left knee, neck, or reported asbestos exposure.  Therefore, the Board finds a VA examination is not needed with respect to those claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for a left knee disability is denied.  

Entitlement to service connection for a neck disability is denied.  


REMAND

The Veteran has asserted that service connection is warranted for disabilities involving his right knee and back because he suffered an injury during service to which he believes his current disabilities are related.  He has consistently reported that, while on guard duty in June 1957, he fell off a box car flat while chasing someone who was attempting to break into the box car.  The Veteran has reported that he hurt his back (lumbar spine) and right knee and that he was treated at the Army Hospital in Pusan, Korea for his injuries.  See statements from the Veteran dated December 2004 and March 2005.  

As noted above, the Veteran's service treatment records are presumed to have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973.  The service department has also verified that sick reports dated after February 1953 are not available and that morning reports dated from June to August 1957 of the 5th Infantry Regiment, Company 1 fail to identify the Veteran.  Therefore, there is no contemporaneous medical evidence to corroborate the Veteran's report of in-service injury and treatment for his claimed disabilities.  Nevertheless, the Board notes that the Veteran is competent to report the events, injuries, and symptoms incurred and experienced during service.  Therefore, his report of an in-service injury and treatment for his back and right knee is considered competent evidence of an in-service event.  

The Veteran has also reported that he has worn a corset and lived with knee pain for years since the fall, which the Board considers competent evidence of continued symptomatology following service.  

The post-service evidence shows the Veteran has been variously diagnosed with right knee prepatellar bursitis and back pain and spasm possibly due to spinal stenosis; however, the evidence does not provide any indication as to the cause of the Veteran's disabilities.  See VA treatment records dated from 2003 to 2004.  In this context, the Board notes there is medical evidence that shows the Veteran sought treatment for back problems following a motor vehicle accident in May 1990.  However, the Veteran has not been given a VA examination in conjunction with his back and right knee claims and there is no medical opinion of record that addresses whether the Veteran's current back and right knee disabilities are related to his reported in-service injury or the post-service motor vehicle accident.  

As a result, the Board concludes that a remand is necessary in order to obtain a VA examination and opinion.  Under the VCAA, VA is obligated to provide an examination where the record contains competent evidence that the claimant has a current disability, there is evidence of a relevant in-service event, injury, or disease, the record indicates that a disability or signs or symptoms of disability might be associated with active service, and the record does not contain sufficient information to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2002); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is evidence of current disabilities involving the back and right knee, competent lay evidence of a relevant in-service event, and competent lay evidence of continued back and right knee symptoms following service, which indicates that the Veteran's current back and right knee disabilities may be related to service.  This evidence, in conjunction with the lack of service treatment records and medical nexus evidence, warrants a remand for a medical examination and opinion.  See 38 C.F.R.  § 3.159(c)(4) (2010); Duenas v. Principi, 18 Vet. App. 512 (2004) (holding that a medical examination should be afforded unless there is "no reasonable possibility" that an examination would aid in substantiating the veteran's claim).  

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim, these claims are REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine if he currently has disabilities involving his back and right knee that are etiologically related to his military service.  All indicated tests and studies should be conducted, and all findings described in detail.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review is accomplished.

a. A diagnosis of any currently manifested back and right knee disability should be made and the examiner should render an opinion as to whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of 50 percent), or unlikely (i.e., a probability of less than 50 percent) that any current back or right knee disability is related to the Veteran's active service.

b. The examiner should note that, while there is no contemporaneous medical evidence documenting injuries to or treatment for a back or right knee disability during service, the Veteran's report of such injury and treatment is considered competent evidence.  Therefore, in answering the foregoing question, the examiner should consider the Veteran's statements regarding the incurrence and progression of his disability, as well as the medical evidence of record, and the clinical findings obtained at the examination.  


c. If the foregoing cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

2. Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


